DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application  16/788,850 filed 02/12/2020, Amendment filed 12/14/2021, Supplemental Amendment filed 12/22/2021.
Claims 1-5, 7-12, 14-17, 20 remain pending in the Application. Claims 6, 13, 18-19 have been cancelled from the Application.
Claims 14-17, 20 are allowable. Claims 1-5, 7-12, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement on 3 inventions (group I (claims 1-5), group II (claims 7-12), group III (claims 14-17)) as set forth in the Office action mailed on 07/23/2021, is hereby withdrawn and claims 1-5, 7-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/14/2021, Supplemental Amendment filed 12/22/2021 with respect to claims 1-5, 7-12, 14-17, 20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-5, 7-12, 14-17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance for claims 14-17, 20 has been indicated previously. Claims 1-5, 7-12 recite similar allowable subject matter, having similar reason for allowanve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Wu (US Patent 7,772,799) discloses A battery pack including universal battery modules and a master control module. By selecting proper rated universal battery modules and connecting them either in series and/or parallel, a high performance and long life battery pack is assembled that is suitable for high power applications such as electrical vehicles (Abstract), including MCM 102 obtains the battery pack open circuit voltage Voc (Step S60), on the basis of which, it calculates a new SOC for the battery pack (Step S64). The MCM 102 proceeds to obtain the di-di of the battery pack (Step S66). If the rest time is not longer than 3 hours, the MCM 102 uses the saved SOC operation value (Step S68) as the new SOC value. The new SOC is used for columbic integration calculation (Step S64) as the initial value and directly proceeds to obtain from the di-electric detection circuit 114 the di-electric impedance Rdi of the battery pack (Step S66) (col. 12, ll.1-9), but lacks specific arrangements of steps/elements in the manner recited in the instant claims. The Prior art Qin et al. (US Patent Application Publication 20180309171) discloses a series-multiple battery pack management system, including: a plurality of series-multiple battery packs; a plurality of electric quantity measurement modules, respectively connected to the plurality of series-multiple battery packs to obtain parameter information of the plurality of series-multiple battery packs, and further obtain compensation parameters according to the parameter information; and a controller, respectively connected to the plurality of electric quantity measurement modules, and configured to manage the plurality of series-multiple battery packs according to the compensation parameters (Abstract), including the management on the series-multiple battery packs includes, for example, electric quantity detection, impedance tracking and in-depth intelligent learning on the series-multiple battery packs, and protection function enabling for an abnormal state such as over-charging, over-discharging, over-current, short circuit, over-temperature or under-temperature (paragraph [0030]), but lacks specific arrangements of steps/elements in the manner recited in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
12/27/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851